   8:21-cr-00100-RFR-SMB Doc # 22 Filed: 06/15/21 Page 1 of 1 - Page ID # 42




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                 )
                                          )
                   Plaintiff,             )                8:21CR100
                                          )
      vs.                                 )
                                          )
CAMERON CARODINE,                         )                  ORDER
                                          )
                   Defendant.             )


     This matter is before the court on the Unopposed Motion to Continue Trial [21].
Counsel needs additional time to conduct plea negotiations. For good cause shown,

       IT IS ORDERED that the Unopposed Motion to Continue Trial [21] is granted, as
follows:

      1. The jury trial now set for June 28, 2021 is continued to August 30, 2021.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
         justice will be served by granting this continuance and outweigh the interests
         of the public and the defendant in a speedy trial. Any additional time arising
         as a result of the granting of this motion, that is, the time between today’s
         date and August 30, 2021, shall be deemed excludable time in any
         computation of time under the requirement of the Speedy Trial Act. Failure to
         grant a continuance would deny counsel the reasonable time necessary for
         effective preparation, taking into account the exercise of due diligence. 18
         U.S.C. § 3161(h)(7)(A) & (B)(iv).

      DATED: June 15, 2021.

                                       BY THE COURT:


                                       s/ Susan M. Bazis
                                       United States Magistrate Judge
